Citation Nr: 0119571	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  00-22 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
lumbar strain.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from October 1992 to 
February 1999.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of July 1999 from the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for a lumbar strain 
and assigned a noncompensable evaluation thereto.  The grant 
was effective February 19, 1999.  While this matter was 
pending, the case was transferred to the Phoenix, Arizona RO, 
which awarded a 10 percent evaluation for the lumbar spine 
disorder, effective February 19, 1999 in a supplemental 
statement of the case furnished on October 10, 2000.  

In a written correspondence received by the RO on June 15, 
2001, the veteran is noted to have raised additional issues 
which are referred to the attention of the RO. 


REMAND

The veteran contends that his lumbar spine disability is more 
severe than currently evaluated.  His service medical records 
reflect repeated instances of treatment for low back 
problems, including an assessment of non-organic low back 
pain versus lumbar strain, following an October 1998 motor 
vehicle accident.  

The veteran has denied receiving medical treatment for his 
back following his discharge from active duty, as 
demonstrated in his statement in support of his 
claim/substantive appeal filed in October 2000.  The only 
medical evidence in the claims file addressing back problems 
after service is the report of a VA examination conducted in 
September 2000.  The findings from this examination are the 
basis of the currently assigned 10 percent rating for lumbar 
strain with characteristic pain on motion under 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5295.  For a higher evaluation 
under DC 5295, the symptoms should include muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position.  A 20 percent rating 
would also be warranted for moderate limitation of motion 
under Diagnostic Code 5292.

Where the rating evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The VA examination of September 2000 
was not adequate to evaluate the veteran's spinal disability, 
in view of the Deluca requirements.  This examination did not 
address the veteran's lumbar spine disability with 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(2000).  

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to notice 
and the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
 
In light of the above, this case is REMANDED to the RO for 
the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  The RO should ask the veteran to 
identify any VA or private medical 
treatment or evaluation he has received 
for his back disability since his 
separation from service and the RO should 
then obtain a copy of his medical records.  
The RO should inform the appellant of any 
records it is unsuccessful in obtaining as 
provided under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 
5103A (b)(2)).

4.  The RO should then afford the veteran 
a comprehensive VA orthopedic examination 
by a medical doctor (MD) to determine the 
current manifestations and severity of 
his low back disorder.  The claims folder 
and a separate copy of this remand should 
be made available to the examiner, the 
receipt of which should be acknowledged 
in the examination report.  Any indicated 
studies must be performed.  The veteran's 
history, current complaints, and complete 
examination findings should be noted in 
detail. 

The examiner should report active and 
passive ranges of motion of the lumbar 
spine, indicating at what point, if any, 
in degrees of motion, the veteran 
experiences painful motion.  The examiner 
should also render an opinion on the 
extent, if any, of any fatigue, weakness, 
functional impairment, disuse atrophy, 
impaired coordination or pain in the 
lumbar spine from the service-connected 
disability, due to repeated use or flare-
ups, and should portray these factors in 
terms of any additional loss in range of 
motion.  The examiner also should state 
what the normal range of lumbar spine 
motion is in the various planes. 

The examiner should comment on whether 
the veteran does or does not have muscle 
spasm on extreme forward bending, or loss 
of lateral spine motion, unilateral, in a 
standing position, and, if so, the 
frequency and duration of symptomatic 
episodes.  

A comprehensive report that addresses the 
aforementioned should be provided and 
associated with the claims folder.

5.  The RO should then review the record 
to ensure that the Board's requirements 
have been met to the extent possible.  
See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  The RO should undertake any 
development deemed appropriate in 
addition to that specified above.

6.  The RO should then readjudicate this 
claim with consideration of all 
applicable law and regulations, including 
38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45 
(2000); and DeLuca v. Brown, 8 Vet. App. 
202 (1995), as applicable.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The case should then be returned to the Board for further 
appellate consideration.  No action is required of the 
appellant until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




